Citation Nr: 9903351	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of a low back 
and tailbone injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This appeal stems from a November 1994 rating decision of the 
RO.  At an August 1998 hearing before the Board of Veterans' 
Appeals (Board), the veteran submitted additional evidence in 
support of her claim.  At that time, however, she also 
submitted a waiver of RO consideration of that evidence.  The 
Board finds, therefore, that appellate review may now 
proceed.  See 38 C.F.R. § 20.1304 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no credible evidence that the veteran injured 
her low back or tailbone in service, or that any current 
condition is related to such an inservice incident.


CONCLUSION OF LAW

Service connection for residuals of either a low back or 
tailbone injury is unwarranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  That 
is, she has a current disability, her statements regarding an 
inservice injury are presumed true for the purposes of 
determining well groundedness, and she has submitted an 
opinion by a chiropractor to the effect that her current back 
problems were caused by the inservice injury.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); see also Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board is also satisfied that all 
relevant evidence has been properly developed and that there 
is no further duty to assist in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Specifically, 
the Board notes that the veteran herself was unable to locate 
a witness to the incident in question, discussed infra.

Service medical records reveal that the spine was normal 
during the November 1976 separation examination.  A 
postservice examination report from February 1978, conducted 
for the purposes of reserve duty, again shows that the spine 
was normal.

Private medical records from September 1969 to August 1994 
from the office of P.F. Dzintars, M.D., have been obtained.  
These apparently include this physician's records along with 
some entries from other colleagues.  In May 1977 the veteran 
complained of low back pain; apparently her pains were 
considered to be musculoskeletal in origin.  In May 1982, 
when the veteran injured her low back doing some yard work, 
the impression was mild low back strain.  In January 1991 the 
veteran had complaints of low backache radiating to both 
sides of her back.  She denied any kind of trauma or any 
heavy lifting.  The diagnosis was of back pain or strain.  In 
March 1991 she complained of back pain after having performed 
heavy lifting several days earlier.  She had persistent 
discomfort in the right sacroiliac joint area, and was 
diagnosed with low back strain.

The veteran was examined by the VA in October 1994, at which 
time she reported that her pain began in 1975 when a fellow 
service member pulled a chair from underneath her, at which 
time she fell to the floor.  Objectively, she had a limp in 
her gait pertaining to her left lower extremity, and pain 
with articulation of same.  She had decreased muscular 
strength in that extremity, and some hyperesthesia.  There 
was limitation of motion of the back, and pain on motion at 
the extremes.  She was diagnosed with a possible herniated 
disk of the lumbosacral spine.  An associated x-ray report 
showed mild degenerative changes throughout the lumbar spine.

At a July 1995 RO hearing the veteran testified that while in 
service, in the fall of 1975 or 1976, she was getting ready 
to sit down in a cafeteria when her chair was pulled from 
under her by another person.  She thereby fell to the floor 
and injured her tailbone, she asserted.  She acknowledged 
that she did not report this incident, however.  The next 
morning, when she woke, she was sore.  She requested to be 
put on gate guard duty because she was having problems 
getting in and out of vehicles, i.e. sitting down.  She named 
some witnesses to the incident, including one with whom she 
reportedly still had contact.

A May 1997 letter by the veteran's private physician, W.R. 
Tschetter, M.D., states that the veteran had a herniated disk 
at L5-S1 on the left.

An August 1998 examination report by a private chiropractor, 
Garry D. Gorsuch, D.C., notes the veteran's complaints of a 
1977 (sic) fall.  He indicated that previous x-ray findings 
from 1994 were consistent with trauma described by the 
veteran.  She had reported an injury that was very likely the 
cause of the spinal misalignment and resulting degenerative 
process in the lumbar spine.  The assessment was of lumbar 
disk space narrowing with associated lumbar somatic 
dysfunction, which was complicated by lumbar myofascitis.

At an August 1998 hearing before the Board the veteran 
recounted the inservice incident of how she fell when trying 
to sit in a chair.  She indicated she used a heating pad 
thereafter to treat the injury.  For a couple of weeks, she 
performed gate guard duty.  She acknowledged that there was 
no change made to her personnel file regarding this.  She 
also acknowledged that her chiropractor, Garry Gorsuch, D.C., 
did not have any service medical records regarding his 
opinion about inservice onset, and had, in essence, relied 
upon the veteran's report.  She indicated that she had been 
unable to locate the individual (to whom she had referred at 
the RO hearing) who had witnessed the inservice incident.  
She had lost contact with this witness, and the witness had 
also married.  The veteran could not remember the woman's 
married name.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Special presumptive provisions provide 
that if arthritis becomes manifest to a degree of 10 percent 
within one year of separation from service, such disability 
will be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, there is no evidence in the service medical 
records that the veteran ever injured her back or tailbone.  
In fact, the separation examination was normal, as was a 
February 1978 examination that was performed shortly after 
active duty.  Arthritis was not shown within one year of 
service to a compensable degree such that it could be 
presumed to have been incurred therein.  38 C.F.R. §§ 3.307, 
3.309.  Although her assertion that she incurred such an 
injury in service is presumed true for the purposes of 
determining whether this claim is well grounded, the Board 
finds on the merits that there is no credible evidence to 
support such a self-serving contention.  Not only are the 
service medical records silent, but the veteran has failed to 
support her allegations with any lay witness statements to 
the effect that the incident in question actually took place.

Furthermore, there is evidence in this case of many 
postservice injuries, the earliest being complaints of 
musculoskeletal low back pain in May 1977.  There was no 
inservice injury implicated at that time, and the next two 
reported episodes were evaluated as being muscular in nature; 
generally related to recent, acute injuries.  There was no 
evidence of arthritis to a compensable degree or a disc 
injury prior to 1994.  The Board notes that there is no 
competent evidence whatsoever that the veteran has, or has 
ever had, a tailbone (coccyx) injury.

The sole opinion in this case that relates the veteran's 
current low back problems to service are from a chiropractor 
who, by the veteran's own acknowledgment, did not review her 
service medical records.  No opinion from any physician 
supports the finding.  It also does not appear that the 
chiropractor had many of the other postservice medical 
records before him, showing the numerous postservice back 
injuries.  Although his diagnoses may be valid, his opinion 
regarding the link to service is invalid since it is based 
upon the veteran's own unsupported recitation of her medical 
history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept physicians' opinions that are 
based upon an appellant's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995) (Board not required to 
accept uncorroborated testimony of claimant as to dental 
treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events); cf. Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the Board was not required to accept the 
medical opinions of two doctors who rendered diagnoses of 
post-traumatic stress disorder almost twenty years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses).

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Stadin v. Brown, 8 
Vet.App. 280, 284 (1995); see Robinette v. Brown, 8 Vet.App. 
69, 74 (1995); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992); see also 
Harvey v. Brown, 6 Vet.App. 390, 393-94 (1994).  Even if the 
veteran's lay witnesses of the claimed inservice incident 
were located, there is no reason to believe that they could 
shed much light upon any actual medical problem that such an 
injury might entail. Therefore, without a competent medical 
opinion, based upon the record, that the veteran's current 
low back condition is related to service, the appeal must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a low back 
and tailbone injury is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



- 7 -


